DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s 02/14/2022 Amendments/Arguments, which directly traversed the rejections of the claims of the 01/06/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-14 and 20-23 are allowed.
Regarding claims 1, 9, and 20, a system, method, and product to perform multiple input multiple output operation of a millimeter-wave antenna system which comprising a dual polarization antenna as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0091608 discloses millimeter wave (mmWave) technology, apparatuses, and methods that relate to transceivers, receivers, and antenna structures for wireless communications.  The various aspects include co-located millimeter wave and near-field communication (NFC) antennas, scalable phased array radio transceiver architecture (SPARTA), phased array distributed communication system with MIMO support and phase noise synchronization over a single coax cable, communication RF signals over cable (RFoC) in a distributed phased array communication system, clock noise leakage reduction, IF-to-RF companion chip for backwards and forwards compatibility and modularity, on-package matching networks, 5G scalable receiver (Rx) architecture, among others.

US 7,675,474 discloses high gain, multi-pattern multiple-input multiple-output (MIMO) antenna systems.  These systems provide for multiple-polarization and omnidirectional coverage using multiple radios, which may be tuned to the same frequency.  The MIMO antenna systems may include multiple high-gain beams arranged (or capable of being arranged) to provide for omnidirectional coverage.  These systems provide for increased data throughput and reduced interference without sacrificing the benefits related to size and manageability of an associated access point.

US 2004/0157645 discloses systems and methods of operating an array antenna.  The array antenna has configurable beamwidth and is operable in any of multiple operating modes associated with respective beamwidths.  For example, operating an array antenna at a wide beamwidth for detecting incoming communication signals reduces scan times associated with individually scanning directional antennas.  Switching to narrow beamwidth operation for subsequent exchange of communication signals provides higher antenna gain and reduces interference.  Steering of beams and nulls in a gain pattern of an array antenna further reduces interference on wireless communication links.  The benefits of each beamwidth are thereby exploited for particular functions, while many of the drawbacks of each beamwidth for other functions are avoided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646